DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on February 24, 2020. 
Currently claims 1-20 are pending. Claims 1, 16 and 20 are independent.  

Continuation
This application is a continuation application of U.S. application no. 15/494,323 filed on 04/21/2017 (“Parent Application”), and provisional application no. 62/326,618 filed on 04/22/2016.  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 and 07/21/2021 appear to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-15 are directed a system comprising at least one processor, which falls within the statutory category of a machine; Claims 16-19 are directed to a method for analyzing policymaker influence without tied to a particular machine for performing the steps, which falls outside of the four statutory categories; and claim 20 is directed to a non-transitory computer-readable storage medium comprising instructions, which falls within the statutory category of a product. 
With respect to claims 16-19, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method (claims 16-19) as representative, the claims recite the limitations of “maintaining a list of user-selectable agenda issues, presenting to a user via a user interface, the list of user-selectable agenda issues, receiving user selection agenda issues, accessing information scraped from the Internet to determine…, calculating alignment position data from the individual policymaker data…, transforming the alignment position data into a graphical display that presents the alignment positions of multiple policymakers, receiving an indication of the organization’s position on each selected issue, predicting an indication of the organization’s position on each selected issue, and presenting to the user at least one control to adjust weighting of each user-selected agenda issue”. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. The limitations, as drafted, are directed to processes, under their broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using a pen and paper but for the recitation of generic computer components. That is, other than reciting “a user interface”, “Internet” and “a graphical display” for displaying information, nothing in the claim elements precludes the steps from practically being performed in the mind (including an observation, evaluation, judgment, opinion), or by a human using a pen and paper. For example, the claim encompasses a person can manually receiving via the user interface, a selection of agenda issue, calculating alignment position data from the individual policymaker data, predicting an indication of the organization’s position on each selected issue, and adjust weighting of each user-selected agenda issue”, which fall within the mental processes grouping. See Under the 2019 Guidance, 84 Fed. Reg. 52. The mere nominal recitation of at least one processor and a neural network do not take the claim out of the mental processes grouping and mathematical concepts grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis is proceeding to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 16 recites the additional elements of “a user interface”, “Internet” and “a graphical display” for displaying information are no more than generic computer components. Claim 1 recites an additional element of “at least one processor” for performing the steps using the generic computer components as recited in claim 16. The Specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, storing and displaying data on a user interface or a graphical display. For example, the specification describes that “the present disclosure may be implemented using a general-purpose computer” (see ¶ 93); “the at least one processor configured to maintain a list of user-selectable agenda issues, present to a user via a user interface, and receive via the user interface a user selection” (see ¶ 17).  When given the broadest reasonable interpretation and in light of the Specification, these additional elements are no more than generic computer components for performing generic computer functions. Reciting these additional elements in the claims amount to no more than adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement the abstract idea on a computer. Thus, merely adding a generic computer, generic computer components, or programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014). Again, automating an abstract process does not convert it into a practical application. See Credit Acceptance v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”); see also Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (A computer “employed only for its most basic function . . . does not impose meaningful limits on the scope of those claims.”). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).  Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis is proceeding to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 16 recites the additional elements of “a user interface”, “Internet” and “a graphical display” for displaying information, and even if claim 16 recites the additional element of “at least one processor” as recited in claim 1 for performing the steps, which are no more than generic computer components. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, storing, and displaying data on a graphical display. For example, the specification describes that “the present disclosure may be implemented using a general-purpose computer” (see ¶ 93); “the at least one processor configured to maintain a list of user-selectable agenda issues, present to a user via a user interface, and receive via the user interface a user selection” (see ¶ 17). However, generic computer for performing generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea. Further, nothing in the claims that reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. (MPEP 2106.05(a)-(c), (e-f) & (h)).
For the foregoing reasons, claims 16-19 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other claims 1-15 and 20 parallel claims 16-19—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Urken et al., (2003/0233274, hereinafter: Urken), and in view of Dupont et al., (US 2012/0137367, hereinafter: Dupont). 
Regarding claim 1, Urken discloses an Internet-based agenda data analysis system, the system comprising: 
at least one processor (see ¶ 15) configured to: 
maintain a list of user-selectable agenda issues (see ¶ 18, ¶ 62-64); 
present to a user via a user interface, the list of user-selectable agenda issues (see ¶ 80, ¶ 92-94, ¶ 161); 
receive via the user interface, based on a selection from the list, agenda issues of interest to an organization (see ¶ 18-22, ¶ 108, ¶ 120-123); 
access information scraped from the Internet to determine, for a plurality of policymakers, individual policymaker data from which an alignment position of each policymaker on each of the agenda issues is determinable (see ¶ 56, ¶ 71, ¶ 129, ¶ 161).
 
Urken discloses transforming the selected data into appropriated form for analysis, and displaying them to the initiators and others in the appropriate form such as graphic, sound, and video (see ¶  106).
Urken does not explicitly disclose the following limitations; however, Dupont in an analogous art for clustering plurality of events discloses
calculate alignment position data from the individual policymaker data, the alignment position data corresponding to relative positions of each of the plurality of policymakers on each of the plurality of selected issues (see ¶ 1197-1200); and
transform the alignment position data into a graphical display that presents the alignment positions of multiple policymakers (see ¶ 1364, ¶ 1375-1376).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urken to include the teaching of Dupont in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Urken discloses the system of claim 1, wherein the at least one processor is further configured to receive via the user interface, an indication of the organization's position on each selected issue (see ¶ 22, ¶ 66, ¶ 85, claim 1).  
Regarding claim 3, Urken discloses the system of claim 1, wherein the at least one processor is further configured to predict an indication of the organization's position on each selected issue (see ¶ 87-89, ¶ 111-113).  
Regarding claim 4, Urken discloses the system of claim 1, wherein the at least one processor is further configured to present to the user at least one control to adjust weighting of each user-selected agenda issue, wherein the weighting constitutes an organizational posture reflecting an overall stance of the organization (see ¶ 27, ¶ 39, ¶ 79, ¶ 86-89, ¶ 120).  

Regarding claim 5, Urken discloses the system of claim 1, wherein the graphical display includes alignment position coordinates displayed in graphical form, and each displayed coordinate represents a single policymaker's position on a single issue (see ¶ 80, ¶ 122-123).  
Regarding claim 6, Urken discloses the decision analysis module integrate the information into the computation of a weighted score for each item, and adjust either a vote allocation or a preference intensity associated with the item (see ¶ 85-86).
Urken does not explicitly disclose the following limitations; however, Dupont discloses the system of claim 5, wherein the at least one processor is further configured, after the alignment coordinates are displayed in graphical form, to adjust relative positions of the coordinates based on subsequent user manipulation of the at least one weighting control (see ¶ 1147-1148, ¶ 1200, ¶ 1416).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urken to include the teaching of Dupont in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 7, Urken discloses updating the collective choice inputs while voting processing is ongoing based on the input and objective of the analysis (see ¶ 99-100).
Urken does not explicitly disclose the following limitations; however, Dupont discloses the system of claim 5, wherein the at least one processor is further configured, after the alignment coordinates are displayed in graphical form, to subsequently access updated individual policymaker data, and to adjust relative positions of the coordinates based on updated individual policymaker data (see ¶ 786, ¶ 1051, 1156, ¶ 1203).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urken to include the teaching of Dupont in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8, Urken discloses the system of claim 5, wherein each displayed coordinate is interactive, enabling a user who engages with the coordinate to view policymaker information (see ¶ 8, ¶ 18-19, ¶ 67, ¶ 71, ¶ 125).  
Regarding claim 9, Urken discloses the system of claim 8, wherein the policymaker information includes an identity of each policymaker (see ¶ 4, ¶ 104, ¶ 157, ¶ 197, claim 3).  
In addition, claim 9 merely describes the type of policymaker information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 10, Urken discloses the system of claim 1, wherein the agenda issues include legislative agenda issues, and the plurality of policymakers include legislators (see ¶ 10, ¶ 18, ¶ 91, ¶ 110,  ¶ 115). 
In addition, claim 10 merely describes the type of agenda issues is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 11, Urken discloses the system of claim 8, wherein the policymaker information includes at least one of voting history information of each of the legislators and party affiliation of each of the legislators (see ¶ 7, ¶ 65-66, ¶ 177-178, ). 
In addition, claim 11 merely describes the type of policymaker information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
 
Regarding claim 12, Urken discloses the system of claim 1, wherein the agenda issues include regulatory agenda issues, and the plurality of policymakers include regulators or government officials (see ¶ 79, ¶ 154). 
 In addition, claim 12 merely describes the type of agenda issues is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).
Regarding claim 13, Urken discloses the system of claim 8, wherein the policymaker information includes at least one of regulation information of each of the regulators or government officials and party affiliation of each of the regulators or government officials (see ¶ 21, ¶ 79-80, ¶ 154). 
In addition, claim 11 merely describes the type of policymaker information is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 14, Urken discloses the system of claim 1, wherein the agenda issues related to one or more government bodies (see ¶ 7, ¶ 84-85, ¶ 132-133).  
Regarding claim 15, Urken does not explicitly disclose the following limitations; however, Dupont discloses the system of claim 1, wherein the alignment position of each policymaker is based on one more positions of at least two organizations (see ¶ 13, ¶ 905, ¶ 928, ¶ 1197, ¶ 1344).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urken to include the teaching of Dupont in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 16, Urken discloses an Internet-based agenda data analysis method, the method comprising: 
maintaining a list of user-selectable agenda issues (see ¶ 18, ¶ 62-64); 
presenting to a user via a user interface, the list of user-selectable agenda issues (see ¶ 80, ¶ 92-94, ¶ 161); 
receiving via the user interface, based on a selection from the list, agenda issues of interest to an organization (see ¶ 18-22, ¶ 108, ¶ 120-123); 
accessing information scraped from the Internet to determine, for a plurality of policymakers, individual policymaker data from which an alignment position of each policymaker on each of the agenda issues is determinable (see ¶ 56, ¶ 71, ¶ 129, ¶ 161).
Urken discloses transforming the selected data into appropriated form for analysis, and displaying them to the initiators and others in the appropriate form such as graphic, sound, and video (see ¶  106).
Urken does not explicitly disclose the following limitations; however, Dupont in an analogous art for clustering plurality of events discloses
calculating alignment position data from the individual policymaker data, the alignment position data corresponding to relative positions of each of the plurality of policymakers on each of the plurality of selected issues (see ¶ 1197-1200); and
transforming the alignment position data into a graphical display that presents the alignment positions of multiple policymakers (see ¶ 1364, ¶ 1375-1376).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urken to include the teaching of Dupont in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17, Urken discloses the method of claim 16, further comprising receiving via the user interface, an indication of the organization's position on each selected issue (see ¶ 22, ¶ 66, ¶ 85, claim 1).  
Regarding claim 18, Urken discloses the method of claim 16, further comprising predicting an indication of the organization's position on each selected issue (see ¶ 87-89, ¶ 111-113).  
Regarding claim 19, Urken discloses the method according to claim 16, further comprising presenting to the user at least one control to adjust weighting of each user-selected agenda issue, wherein the weighting constitutes an organizational posture reflecting an overall stance of the organization (see ¶ 27, ¶ 39, ¶ 79, ¶ 86-89, ¶ 120).  

Regarding claim 20, Urken discloses a non-transitory computer-readable medium comprising instructions that (see claim 29), when executed by at least one processor (see ¶ 15), cause the at least one processor to perform operations including: 
maintaining a list of user-selectable agenda issues (see ¶ 18, ¶ 62-64); 
presenting to a user via a user interface, the list of user-selectable agenda issues (see ¶ 80, ¶ 92-94, ¶ 161); 
receiving via the user interface, based on a selection from the list, agenda issues of interest to an organization (see ¶ 18-22, ¶ 108, ¶ 120-123); 
accessing information scraped from the Internet to determine, for a plurality of policymakers, individual policymaker data from which an alignment position of each policymaker on each of the agenda issues is determinable (see ¶ 56, ¶ 71, ¶ 129, ¶ 161). 
Urken discloses transforming the selected data into appropriated form for analysis, and displaying them to the initiators and others in the appropriate form such as graphic, sound, and video (see ¶  106).
Urken does not explicitly disclose the following limitations; however, Dupont in an analogous art for clustering plurality of events discloses
calculating alignment position data from the individual policymaker data, the alignment position data corresponding to relative positions of each of the plurality of policymakers on each of the plurality of selected issues (see ¶ 1197-1200); and
transforming the alignment position data into a graphical display that presents the alignment positions of multiple policymakers (see ¶ 1364, ¶ 1375-1376).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Urken to include the teaching of Dupont in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al., (US 2002/0107698) discloses a method for calculating a change in a user’s state based on legislation data downloaded from a policy maker system, generating and sending email messages to appropriate parties in order to voice the user’s support or non-support of the proposed legislation.
McConnell et al., (US 2014/0040162) discloses a method for providing information of customer relationship related to whether the transaction was successful or unsuccessful, and to determine an impact score for each of the business contacts based on impact factors relating to at least an attributed of the business contact.
Weston et al., (WO 2007/002986 A1) discloses a method for generating an information model of policymaking options by selectively and individually associating activities required by the policymaking options with tasks, equipment, resources, time, assumptions and costs related to performance of the activities by businesses affected by the policymaking options.
“Essays on Social Influence in Economic Decision Making”, by Daniel Wecker Argyle, submitted for Ph.D. Economics, University of California, Santa Barbara. June 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624